Case 3:20-cv-07817-JD Document 1-1 Filed 11/05/20 Page 1 of 22




                EXHIBIT A
                                      Case 3:20-cv-07817-JD Document 1-1 Filed 11/05/20 Page 2 of 22
                                                                                                                                                                     ·.•·   {:



1 .,.-
                                                                                                                                                                SUM-100

                                                       SUMMONS                                                                             FOR CIJUJ'U' USE ONLY
                                                                                                                                       (SOLO PARA USO DE LA COR7E}




                                                                                                                      r~
                                              (CITACION JUDICIAL)

         NOTICE TO ·DEFENDANT:
         (A VISO AL DEMANDADO):
         P_.rcll(air Distribution., JI\IC.; Dwight w.t)al~y. qnd DOES 1-50 •1
  0. 1)d...Jcv'G-          ~~fc"'vr-""'      GI"\ \l\a_:,~'-'P\              ·J
                                                                                  ,,-,.   (!.l q,&-~
                                                                                                                                AUG G7 2020
                                                                                                                                            [O)
         YOU ARE BEING SUED ,IBY PLAINTIFF:
         (LO ESTA DEMAAIDA_/l/DO_EL DEMANDANTE):


          N I E!.Y-ou have been sued. The court may decide against you-,without your 1119 heartl.un ess you respond within 30 days. Read the information
          below.
            You have.30 CALENDAR DAYSnf\£.rthi:i 3ummonsand legal paper:; are 6CNCdon yo-J to file a written rC6f)Ofl&eat this court and have a copy
          served on the plaintiff. A_.letter or phone can will not protect you. Yoor written response must be in proper legal form if you want the court to hear your
          case. There may be a court for.n that you !=8n use for your response. Y_ou !=8n find these court forms and more infosmation at the Carnomia Courts
          Onflne Self-Help Center (www.courtinro:ca.gov/selfflelp), your county laVJ libraly, or the courthouse nearest you. If you cannot pay the filing lee, ask the
          court clenc foca .fee waiver form. If you d°'not file your response on time, you may lose the case by default, and your wages, money, and property may
          be taken without further warning from the court.                                                                .                  . _       ..
             There are other legal requirements. You may want to call an attorney right away. If you~ not know an attorney, you.may *ant tQ call an attorney
          referral seJVice. If you cannot afford an attorney, you may be eligible for free legal seNices vom a nonprofit,legal  services  proQl'!lm. _
                                                                                                                                                     You can·1ocate
          these nonprofit groups at the California Legal Services Web site {www:lawhe/pcalifomia.org), the California Courts Oniiri·e ~Ael1YCenter
          (www.courtinfo.ca.govlselfhelp), or by contacting your local'court or county bar association. NOTE: The court has a statutory lien for waived fees and
          costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the-court will dismiss the case.
          iAVJSO! Lohan demandado. Si no responde dentro de 30 dfas, la corte puede decidir en su contra sin escvchar.su versiqn, Le?', la informaci6n a
          continuaci6n.                                                                                                                 ·· · ' ·
             Tiene_ 3iJ DIAS DE CALE.NDAR/O despu& de qua le errtreguen esta cttaci6n y papeles legales para presentaF una respuesta por escrito en esta
          corte y hacer-que se,entregue una CODia al demandante. Una .carta o una 1/amada telef6nica no Jo proregen: Su respuesta por escrito tiene que,estar
          en formato legal correc!-0 si desea que procesen su caso en ia corte. Es posible que haya IJfJ formu/ario que usted pueda:osar para SIJ respuesta.
          Puede eflC!()nlrar: estos formularios de la corle y mas informacf6n en el Centro de Ayuda de las Cortes de Calffornia (www.sucorte.ca.gov), en la
          biblioteca de     !eyes
                               cfe sti rx,ndado o en la corte que le quedemas  ceim. Sirio puede pagar la cvota·de presentaci6n,- pida al-sectetario de la corte que -
          /e de un formu/ario de-exenci6n-de psgo de cvotas. Si no preseilta su respuesta a tiempo, puede perder e/,qaso por. inCU1J1P.fitriiento y la ccrte le podra
          quitar sv sue/do,.dinero y bienes sin ~s advertencia. .                                                                            .
             Hay    otros
                        requisifos legates. Es reccmendable que flame a un ab_Ogado inmediatamente. Si no conoce a un abogado, puede /famar a un servicio de
          remisi6n a aboga'dos. Si no puede pagar a un abogado, es poSible que cump/a con tos requisitos para obtener seniicios legales gratuitos de un
          programa de serviclos legates sin •fines de /uc:o. Pua-de encontrar'estos grupos sin fines de lucro en el sitio, web de.Calffomia_ Lega(SeNices, .
          (www.tawhelpcaftfomia.org), en el Centro de Ayuda de las Cortes de Gafffomia, (Wl'tW.wcorte.ca.go_v) _o ponienc!ose..en con~ct__o .con la corle o el
          colegio de·abogados locales.. ~VISO: Por fey, fa corte tiene derecho a rec/amar las cuotas y /os cosfds exenios por     imponer  ur(~ravamen sobre
          cua/quier reaiperaci6n de $10,000 6 m~s de valor recibida mediante un acuerdo o una concesi6n de arbitraje en-un.caso·de,derecho _civil; Tiene que
             gar el gravamen de la co'ite antes de que fa corte pueda desechar el         caso.                            _       .             . .:      .
         The name and·address of the court is:                                                                        CASE NUMBER: (Numero def Ceso):
         (El nombro y direcci6n de la corte es):
         Contra Cos1a Superior Court of California, 725 Court Street, Martinez Ca. 94553
                                                                                                                         .,
         Jhe name, address, and telephone nurpber.of .plaintiffs attorney, or plaintiff without an attorney, is: (El nombre, la direcci6n y el numero
         de tel~fono de/ abogado def de_mandante, .o. d~I c?emandf!nle_que no tiene abogado, es):

         ~;~~ng, P.O.~ijff-7ftfD~GA 945~j                                                          Cle!1<, by ... .
         (Fecha)                                                                    (Secretario)
         (For proof of service of this summons, use Proof of Service of Summons (form POS--010).)
         (Para prueba·de·entrega de esta citation use el formutario Proof of Service of Summons,-(POS-010),)
                                                  NOTICE TO THE PERSON SERVED: You are served
          (SEAL]
                                                  1.   D     as an individual defendant
                                                  2.   D     as the person sued under the fictitious name of (specify):

                                                  3.   ~     on behalf of (specify):         ?-r~t<;O.\'\ ' \)        ,s+ri b.A,~c·n              ':   ,.DJ0
                                                       under:~ CCP 416.10 (corporation)                                D       CCP416.60 (minor}
                                                          -D ·CCP 416.20 (defunct corporation).                        • -CCP-·4:t6.-70 -(conservatee)·- .
                                                           D CCP 416'.40 (association oq>artnership)                   D       CCP 416.90 (authorized person)
                                                              DothF:r (specify}:
                                                  4.   D     by pe~')81delivery. on (date)                                                                         -1011
         Form Mol>tccl lo,; Man<la!O<y Use                                        S UMMONS                                                 C-. ol CM1 F'rocodtn §§ 412.20. 465
         Judici.>I 'C ouncl Cl Caliromia                                                                                                                       www.~.ca.gov
         SU!o4-100 (Re,r. Jilly 1, 20091
                            Case 3:20-cv-07817-JD Document 1-1 Filed 11/05/20 Page 3 of 22
- - - - - - - - - -- - - ~·, .,--.. .,_:·-number,
                                              ------------------,-~'                           CM...01·0
ATTORNEY OR PARTY 'MniOUT ATTORNEY (Nilme, S.     address):     and _ _ _FO_R_C_OU_R_T_U_S_E_O_NL_Y_--,-----,
 Tro,; King                        . ·
 P.O. Box 4777                           .
 Antioch. Ca 94531

            7ELEPHONEl'IO.:      415-6842-637                   FAA NO. (0:,1/0MI):
      ATTORNEYFOR(N>m<>J:        IN PRO PER
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF CONTRA COSTA
  STREET ADDRESS:
  MAILING ADDRESS:
 CITY AND ZJP COOS;
                       725 court Street

                       Martinez Ca. 94553                                                                                                      ur. 0- 7 ?O?O
                                                                                                                                           n.1, . ,._J             -    '-
                                                                                                                                                                                     [O
      SRANCH NAME:     WakefielsdTaylor Courthouse                                                                                    :t. !l ":.·'!t\ :;l,~?"(-':): T-..! :.,,,;q;
 CASE NAME:                                                                                                                           S;.;~~:;;t~\ti'~1,CJ:~~J:.,'2.:~AA
  Troy King v. Praxair Distribution INC

           CIVIL CASE COVER SHEET                                Complex Csse Designation
 [TI Unlimited                      CJ       Limited           CJ       Counter                D     Joinder
           (Amount                           (Amount
           demanded                          demanded is     Filed with first appearance by defendant                     4 vooE:

           exceeds $25,000)                  $25,000)          {Cal. Rules of Court, rule 3.402)      DEPT.:
                                              Items 1-6 below must be completed (see instructions on page 2).
  1. Check one box below for the case type that best describes this case:
      Auto Tort                                             Contract                                                  Provis!o."lally Complex Civil Litigation
      CJ       Auto (22)                                    CJ        Breach or contracl/warraoty (06)                {Cal. Rules of Court, rules 3.400-3.403)
      D     Uninsured motorist (46)                         D         Ru!e 3.740 collections (09)                     D         Antitrust/Trade regulation (03)
      Other Pl/PO/WO (Personal Injury/Property              l::J      Other oollections (09)                          CJ        Construc:tion detect (1 0)
      Damage/Wrongful Death) Tort                           D         Insurance coverage (18)                         CJ        Mass tort (40)
      D        AsbeSlos (04)                                CJ        other contract (37)                             D         Securities litigation (28)
      CJ       Product liability (24)
                                                            Real Property                                             CJ        Environmental/foXic tort (30)
      CJ       Medical malpractice (4 5)                    CJ    Eminent domain/Inverse                              CJ    Insurance coverage tj_aims arising from the
      CJ       01her PJ/PD/\NO (23)                                   condemnation (14)
                                                                                                                            above listed prOllisionally complex case
                                                                                                                            types (41)
      Non.Pl/PD/WO (Other) Tort                             CJ        Wrongful eviction (33)
                                                                                                                      Enforcement of Judgment
      D        Business tort/unfair business practice (07) D    Other real property (26}
                                                                                                                      CJ        Enforcement of judgment (20)
      CJ       Civil rights (08)                           Unlawful Detainer
                                                                                                                      l'Jllscellaneous•Civil Complaint
      D        Def'.amation (13)                            D   Commercial (31)
                                                                                                                      LJ        RIC0(27)
      CJ       Fraud (16)                                   D         Residential (32)
                                                                                                                      D     Other complaint (not specified above) (42)
      D        Intellectual property (19)                   D         Drugs (38}
                                                                                                                      Miscollaneous:Civil Petition
      D        Professional negligence (25)                 J uclcial Review
      D        Other non-Pl/PD/WO tort (35)                 D         Asset forfeiture (05)
                                                                                                                      c:::J     Partneiship and OOIJ)Orate governance (21)
      Employment                                            CJ        Petition re: arbitration award (11)             c:::J     Other petition (not specffied above) (43)
      [TI      Vlkongful termination (35)                   CJ        Writ of mandate (02)
      D        Other employment (15}                        CJ        Other judicial review (39)
 2.    This case D       is   0 is not complex under rule 3.400 of the California Rules of Court. lf the case is complex, mark the
      factors requiring exceptional judicial management
      a.   D      Large number of separately represented parties                      d.   D     Large number of witnesses
      b.   D      E>.1ensive motion practice raising difficult or novel               e.   D     Coordination with related aqtions pending in one or more
                  issues that will be time-consuming to resolve                                  courts in other oounties, states, or countries, or in a federal ;.·.
      c.   CJ     Substantial amount of documentary evidence                                     court
                                                                                      f.   D     Substantial posijudgment judicial supervision
3.
4.
       Remedies sought (check all lhat apply): a.
       Number of causes of action (specify): 9
                                                           W      monetary b.          D       nonmonetary; declaratory or injunctive relief c.         punitive                     m
 5. This case        D        is     ~ is not         a class action suit.
 6. If there are any known related cases. file and serve a notice of related case. (You may use f, nn CM-015.Ji
Date: August 7, 2020                                                                                           h,..       ·                                 f-~
Troy King                                                                 .                                    P'                       :.----------\                        /
                              (TYPE OR PRINT NAM                                                                            __cs-:,
                                                                                                               ,.__ _ _ f-NA_TUR_E_O_F_PAATY+t-:
                                                                                                                                          , ='""'o_R_A.....,0"-R-NID'
                                                                                                                                                                  - ·-FOR
                                                                                                                                                                       __P._AR
                                                                                                                                                                            ___
                                                                                                                                                                              TY)
                                                                                                                                                                               __

                                                                               NOTICE
  • Plaintiff must file this cover sheet v.lith the first paper filed in the action or proceeding. (except sma!I daims cases or cases filed
    under the Probate Code, Family Code, or Welfare and Institutions Cede). (CaL Rules of Court, rule 3 .220.) Failure to file may result
    in sanctions.
 • Rle this cover sneet in addition to any cover sheet required by local court rule.
 • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
    other parties to the action or proceeding.
 • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical.purposes only.
                                                                                                                                                                                         Page 1 of 2
Fomt Adopted lor Mandatory Use                                                                                                    cat Rw::> ofCout. rule> z.:io. a=. a ~00-'1.-403. 3 .7-40:
Judicial Council ot <:alifomio                               CIVIL CASI: CO'\IER SHEET                                                        cas. $!2ndards o1 Judld3l Admlr.istrat!on, std. 3.10
CM-010 (Rev. July 1, 2007)                                                                                                                                                           www.coutts.ca.gov
                Case 3:20-cv-07817-JD Document 1-1 Filed 11/05/20 Page 4 of 22
                                                            ...-........
                                  SUPERIOR COURT - MART~~EZ
                                  COUNTY OF CONTRA COSTA
                                  MARTINEZ, CA, 94553

KING VS PRAXAIR DISTRIBUTION, ET AL.

NOTICE OF CASE MANAGEMENT CONFERENCE                                           CIVMSC20-0l476

1.       NOTICE: THE CASE MANAGEMENT CONFERENCE HAS BEEN SCHEDULED FOR:

DATE:          12/24/20        DEPT:   23          TIME :        8:30

THIS FORM, A COPY OF THE NOTICE TO PLAINTIFFS, THE ADR INFORMATION
SHEET, A BLANK CASE MANAGEMENT CONFERENCE QUESTIONNAIRE, AND A BLANK
STIPULATION FORM ARE TO BE SERVED ON OPPOSING PARTIES.   ALL PARTIES
SERVED WITH SUMMONS AND COMPLAINT/CROSS-COMPLAI NT OR THEIR ATTORNEY
OF RECORD MUST APPEAR .

2.  You may         stipulate to an earlier Case Management Conference.   If
all parties         agree to an early Case Management Conference, please
contact the         Court Clerk's Office at (925)608 -1000 for Unlimited Civil
and Limited         Civil cases for assignment of an earlier date.

~ - You must be familiar with the case and be fully prepared to par-
ticipate effectively in the Case Management Conference and to discuss
~he suitability of this case for the EASE Program, private mediation,
Binding or non-binding arbitration, and/or use o f ct Special Master.
     !                                                                     !


4. At any Case Management Conference the court may make pretrial
drders including the following:
     i
         a.    an order establishing a discovery schedule
         b.    an order referring the case to arbitration
         C.    an order transferring the case to limited jurisdiction
         d.    an order dismissing fictitious defendants
         e.    an order scheduling exchange of expert witness information
         f.    an order setting subsequent conference and the trial date
         g.    an order consolidating cases
         h.    an order severing trial of cross-complaints or bifurcating
               issues
         i .   an order determining when demurrers and motions will be filed

 I                           SANCTIONS
If you do not file the Case Management Conference Questionnaire or
4 ttend the Case Management Conference or participate effectively. in
the Conference, the court may impose sanctions (including dismissal of
 I
the case and payment of money) .
''
i       Clerk of the Superior Court of Contra Costa County
I declare under penalty of perjury that I am not a party to this
action, and that I delivered or mailed a copy of this notice to the
~erson representing the plaintiff/cross-complainant .

~ ated:         08/07/20
i'                                             K . VAQUERANO
Ii                                             Deputy Clerk of the Court
                     Case 3:20-cv-07817-JD Document 1-1 Filed 11/05/20 Page 5 of 22




         TroyKmg
         P.O. Box 4777                                                   F ll                     n      Ir;=:;
                                                                        liJ:=:i                   lb
                                                                                                                   [D)
 1   .                                                                                                    .==i
         Antiocli, Ca. 94531                                                 l                           L'::::,
 2       415-684-2637                                                                           ,.. 7
                                                                                    ,: ,, ..... u
                                                                                    ,.;,,,.            ""'It)
         IN PROPER                                                                  , • i...- v       L.Utu
                                                 SUMMONS ISSUED
 3
                                                                       a.,       ~\£f\1/t;:;;?;t:t~;::~
 4                             SUPERIOR COURT OF THE STATE OF CAL!FORNfA:7i~ -
 5                                         COUNY OF. CONTR COSTA                                  ER LOCAL RULE. THIS
                                                    UNLIMITED                               ~ASE \S ASSIGNED             ro
 6                                                                                                DEPT~2, FORALL

 7                                                         ) Case No.  ("   9. f) ""Pf!/Rf
                                                           ~ COMJPLA.Il'n' FG'R'"'D~tES
                                                                                          0
                                                                                                                   ,i~7 6
         TROY KING, an individual
 8
                                                           )      1. Djscrimination Because of Race and ·
 9
                    Plaintiff,                             )         Sex/Gender in Violation ofFEHA- j
         V.                                                )         Government Code sec. 12940(a)          I
                                                           )      2. Hostile Work Environment in            !
10                                                                   Violation of FERA-Government Codd
         PRAXAIR DISTRIBUTION, INC.; a                     )         sec. 12940G)                           !
11                                                         )      3. Retaliation m Violation ofFEHA-        I
         Delaware corporation; Dwight Whaley, an           )         Government Code sec. 12940(h) and ·
12       individual; and DOES 1-50, inclusive                        2 CA ADC § 7287.5
                                                                  4. Failure to Prevent Harassme~~ pr
                                                                     retaliation in Violation of FEnA.-
13                  Defendants,                                      Govemment Code sec. 12940(k)
                                                                  5. Wrongf!.il Termination in violation of
14                                                                   Public Policy
                                                                  6. Retaliation of Labor Code sec. 1102.5
15                                                                7. Unfair Business Practices (Bus. & Prof
                                                                     Code sec. 17200 et. seq.)
16                                                                8. Slander
                                                                  9. Labor Code violations Pursuant to
                                                                     Private Attorney General's Act (Labor
17                                                                   Code sec. 2699 et.seq.)
18                                                             JURY TIU.AL DEMANDED
19

20
                 Plaintiff, Troy King, complains against Defendants, and each of them, demands a trial by
21

22
         jury of all issues and for all causes of action and hereby alleges,     and based upon information and
23
         belief, the following:

24                                                         PARTIES

25        : 1. At all relevant times herein, Plaintiff, TROY KIN'G (Plaintiff) is, and was an

26       Iridividual residing within the State of California, Cowity of Contra Costa.
          f                                            -

27            2. At all relevant times herein, PRAXAIR DISTRIBUTION, INC.

28



                                                           1
                 Case 3:20-cv-07817-JD Document 1-1 Filed 11/05/20 Page 6 of 22




1    is, and was, a corporation doing business in the County of Contra Costa, State of California, and
2    qualified as an "employer'' under the Fair Employment and Housing Act (FEHA) at Government

3    Code sec. 12926(d).
 4      3. At all relevant times, Dwight Whaley was a resident of the State of California, County of
5    Contra Costa, Plaintiffis informed and believes, and thereon alleges, that during all relevant

6    times mentioned herein, Defendant Dwight Whaley was employed by Defendant PRAXAIR
7    DISTRIBUTION, INC. in a managerial and supervisorial capacity and was Plaintiff's Plant

a    Manager
 9       4. In addition, to the Defendants named above, Plaintiff sues :fictitiously Defendants DOE~
10   1-50 inclusive, pursuantto Code of Civil Procedure sec. 474, because their names, capacities,

11   status, or facts showing them to be liable are not presently known. Plaintiff is informe4 and
12   believes, and thereon alleges that Defendants, and each of them, designated herein as DOES 1-

13   50, are responsible in some manner for occurrences and happenings herein alleg~ and that
14   Plaintiff damages, as herein alleged,, were and are the direct and proximate result of the actions
15   of said Defenda.1.ts, and each of them. Plaintiff will amend his complaint to show their true
16   names and capacities, together with appropriate changing language when such information has

17   been ascertained.
18      5.   Plaintiff is infonned and believes and based the on alleges that at all times
19   material and relevant herein, that each Defendants, incl ding each DOE Defendant, was working
20   in concert with his or her co-workers and was acting within the course and scope of such agency.
21   And in doing the acts alleged herein, was acting both individually and within the course of such
22   agency/or concerted activity and with the knowledge, consent. and ratification of the agency.
23   Defendant and DOES 1-50 each condoned, approved of and/or otherwise ratified the acts of each
24   of the other Defendants. Whenever and wherever reference is made in this Complaint to any act

25   or failure to act by Defendant and DOES 1-50, such allegations and reference shall also be
26   deemed to mean the acts and/or failures to act by Defendant and or Co-Defendant, such
27   allegations and references shall also be deemed to mean the acts and/or failures to act by each
2a   Defendant acting individually, jointly and severally.


                                                      2
                   Case 3:20-cv-07817-JD Document 1-1 Filed 11/05/20 Page 7 of 22
                                                                              -~




 1      6. Plaintiffreserves the right to amend his charges to plead agency between Defendants

 2   Praxair, Whaley, and DOES 1-50, inclusive, and any of them, at any time that he ascertains acts
 3   supporting !:iUCh agency between such Defendants.
 4                                       JURISDICTION & VENUE
 s       7. The amount ofPlaintiff's exceeds the minimal jurisdictional dollar amount for this Court
 6   of unlimited jurisdiction
 7                                      ADMINISTRATIVE REMEDIES
 8       8. Plaintiff has satisfied all private, administrative, and judicial prerequisites to the
 9   institution of this action.
10       9.       Plaintiff timely filed charges with Equal Employment Opportunity Commission
11   (EEOC) and Depa..-tment of Fair Employment and Housing (DFEh1 against Defendant, and
12   DOES 1-50, for wrongful acts alleged herein, and was issued a right-to-sue-letter by EEOC
13   within ninety days. Plaintiff also filed timely charges with The Department of Industrial
14   Relations.
15       10.    This action is not preempted by the California Workers' Compensation Act

16   because claims brought under FEHA and Labor Codes- including without limitation
11   discrimination because sex/gender, retaliation, failure to prevent discrimination, harassment, and
18   violations ofthe Labor Code - - are not risks or conditions of employment subject to workers'

19   compensation law.

20                  FACTS COMM:ON TO MORE THAN ONE CAUSE OJF ACTION
21       11.   This action arises under the laws of the State of California ( Government Code sec.

22   12920 et. Seq.)

23       12.      Plaintiff is a member of a protected class 'Within the meaning of California fair
24   Housing Employment & Housing Act, Government Code sec. 12900, et seq. (FEHA). Plaintiff is
2s   an African American male, over the age of 40 and opposed employment practices forbidden
26   under FERA, i.e. discrimination, retaliation, and has protested illegal activity in violation of
21   California Labor Codes includi,ng, but not limited to California Labor Codes section 201, 203,
2s   218.5, 226.7, 510,512, 1102.5, 1194, and 2802.


                                                        3
                    Case 3:20-cv-07817-JD Document 1-1 Filed 11/05/20 Page 8 of 22




 1      13.       Plaintiff is an "employee" under the FEHA at Government Code sec 12926(d).
 2      14.       At all times during his employment Plaintiffperformed his job duties as a

 3   driver/loader in a competent and satisfactory manner.
 4      15.       At all times material herein, Defendant Praxair INC. qualified as an "employer" under
 s   the FEHA at Government Code sec, 12926(d) and within the meaning of the FERA
 6      16.       At all times material herein, Plaintiff was employed by Praxair INC, as a driver /
 1   loader.

 8       17.      Plaintiff began his employment with Praxair in June of 2016.
 9       18.      Plaintiff's job duties were to transport hazards/ non-hazards gases from Pittsburg

10   California throughout the San Francisco Bay Area.
11       19.      At all times material herein, DOES 1-50 was employed by Defendant Praxair.

12      20.       Plaintiff complained often to his supervisors about discrimination based on race, acts
13   ofretaliation, and unethical business practices. When Plaintiff reported ongoing incident to P lant
14   supervisor Whaley, he responded by ask the Plaintiff if he really wants to go after Praxair-
15   because ifhe goes after Praxair, they will come a..4:er.
16      21.       Throughout Plaintiffs employment at Praxair INC, he was also subjected to ongoing
11   defamation by current and former employees of Praxair, including but not limited to the
1s   following:

19      22.       On 3/17/17, Former PDI supervisor Lou Colatrino accused Plaintiff of recording their

20   conversation in front of other Praxair' s employees. When reported to Whaley no action was
21   taken.

22      23.       On 8/30/17, Plaintiff wrote Whaley a letter that he was informed by a Hispanic co-

23   work.er who overheard other three long-term Hispanic employees making discriminating and
24   derogatory statements about Plaintiff. When Whaley was informed no action was taken.
25

26

27

28



                                                       4
                  Case 3:20-cv-07817-JD Document 1-1 Filed 11/05/20 Page 9 of 22




1                                        FiIRST CAUSE OF ACTION

2                                Discrimination Because of Age and Sex/Gender

3                           B.n Violation of Fair Employment & Housing Act (FEHA)
4                                          Government Code $ 12940(a)
5
                                 Against Defendant Praxair !NC and DOES 1-50
 6
            24.     Plaintiff realleges and incorporates by reference as though fully set forth
7
     herein all preceding paragraphs contained in this Complaint.
 8
            25.     At all relevant times Plaintiff was a qualified individual and was covered
 9

10   Under the FEHA because of his status as being over 45 years old and as an African American
11   male who was the target of discrimination by Hispanic co-workers Government <;ode sec
12   12940(a) et. seq.

13          26.    At all relevant times, Praxair INC and DOES 1-50, and each of them, were

14   aware of Plaintiffs race and sex/gender.
15          27.    At all relevant times, Plaintiffs protected status was a motivating reason for
16   Praxair INC and DOES 1-50 treatment of Plaintiff, and the eventual unlawful discharge of
17   Plaintiff from his employment.

18          28.    As the employer, Defendant Praxair INC and DOES 1-50, are strictly liable for the
1~   conduct of Plaintiffs co-workers because they are Praxair INC. employees, and on information
20   and belief, Defendant Praxair INC and DOES 1-50 knew or should have known of the
21   discrimination and failed to take immediate and appropriate corrective action.

22          29.     In perpetrating the above-described actions, Defendant Praxair INC and DOES 1 -
23   50, and each of them, engaged in continuing and ongoing pattern and practice of uolawful

24
     discrimination and in violation of Government Code§ 129400)(1).

25          30.   In engaging in the aforesaid wrongful conduct, Plaintiff was subject to adverse

26   employment actions and treated less favorably than those similarly employees who has not

27   opposed any practices forbidden under this part or because the person has filed a complaint.

28          31.   Plaintiff is informed and believes and thereon alleges that evidence adduced


                                                     5
                   Case 3:20-cv-07817-JD Document 1-1 Filed 11/05/20 Page 10 of 22




 1   during discovery will demonstrate a statistically significant disparate impact on persons based on

 2   their race and/or sex/gender.

 3           32.   In engaging in the aforesaid wrongful conduct, Praxair INC and DOES 1-50

 4   discriminated against Plaintiff on the basis of his race and sex/gender in violation of the FEHA at

 s   Government Code§ 12940(a).
 6
             33.     As a direct, foreseeable and proximate result of the aforementioned wrongful
 7
     conduct by and through their managing agents, officers or directors, were engaged in with
 8
     deliberate, cold, callous, fraudulent, and intentional manner in order to injure and damage
 9
     Plaintiff. Such acts were despicable, and constitute malice, fraud and/or oppression within the
10   meaning of Civil Code sec 3294. In doing the things herein alleged, Defendant Praxair INC and
11   DOES 1-50 were guilty of oppression, fraud and malice, and insofar as the thlngs alleged were
12   attributable to employees of Defendant Praxair INC and DOES 1-50, said employees were
13   employed by Defendant Praxair INC and DOES 1-50 with advance knowledge of the unfitness
14   of the employees and they were employed with a conscious disregard for the rights of others; or
15   Defendant Praxair INC and DOES 1-50 authorized or ratified the wrongful conduct; or there was
16   advance knowledge, conscious disregard, authorization, ratification or act of oppression, fraud or
17   malice on the part of an officer, director or managing agent of Defendant Praxair INC and DOES

18   1-50, all entitling Plaintiffto the recovery of exemplary and punitive damages in an amount to be

19   proven at the time of trial.

20                                   SECOND CAUSE OF ACTION
21                             Harassment 2nd Hostile Work Environment
22                       In Violation of Fair Employment & Housii,;.g Act (FEHA)
23                                      Government Code§ 12940(j)
24                                  Against Defendant Praxair INC 2nd DOES 1-50
25
            34.      Plaintiffrealleges and incorporates by reference as though fully set forth herein
26   all preceding paragraphs contained in this Complaint.
27          35.      Government Code$ 129400) requires Defendant Praxair INC and DOES 1-50 to
28



                                                     6
                     Case 3:20-cv-07817-JD Document 1-1 Filed 11/05/20 Page 11 of 22
                                   .-~




 1   refrain from harassing, or creating, or maintaining a hostile w ork environment against an

 2   employee based on his race and sex/gender, and engagement in protected activities as set forth

 3   herein.
 4             36.     Defendant Praxair INC and DOES 1-50 violated Government Code $ 12940G) by
 5
     discriminating against Plaintiff when they allowed harassment on the basis of race and
 6   sex/gender, retaliated against Plaintiff for opposing unfair business practices, failed to prevent
 7   violations of the Fair Employment and Housing Act, and terminated Plaintiff as described above.
 8             37.     In perpetrating the above-described actions, Defendant Praxair INC and DOES
 9    1-50, and each of them, engaged in a continuing and ongoing pattern and practice of unlawful
10   harassment in violation of Government Code $ 129406) (i)(l ).

11             38.     Plaintiff was a member of a protected class as an African American male who w
12   the target of harassment by his Hispanic co-workers.
13             39.     Defendant Praxair INC and DOES 1-50, and each of them, harassed Plaintiff
14   and/or failed to take immediate and appropriate corrective action. The harassment was
15   sufficiently pervasive or severe as to alter the conditions of Plaintiff's employment to create a
16   hostile, intimidating or abusive work environment.
17             40.     Defendant Praxair INC and DOES 1-50, as the employer of Plaintiff's co-
18   workers are strictly liable for their conduct, on information and belief, Defendant Praxair INC
19   and DOES 1-50 knew or should have known of the harassment and failed to take immediate and
20   appropriate corrective action.
21             41.     Plaintiff suffered the adverse employment actions of unlawful harassment and
22   discrimination, failure to prevent harassment and discrimination, and termination, and was
23   harmed thereby.

24             42.     Engagement in protective activities, and/or some combination of these protected

25
     characteristics under Government Code$ 12926 were motivating.reasons and/or factors in the
     decisions to subject Plaintiff to the aforementioned adverse employment actions.
26

27             43.     As a direct, foreseeable and proximate result of the aforementioned wrongful

28



                                                      7
                   Case 3:20-cv-07817-JD Document 1-1 Filed 11/05/20 Page 12 of 22




 1   conduct of Defendant Praxair INC and DOES 1-50, Plaintiff has suffered humiliation, emotional
 2   distress and mental and physical pain and anguish, all to her damage in an amount according to
 3   proof at the time of trial.

 4           44.    The above described acts by Defendant Praxair INC and DOES 1-50, by and
 5   through their managing agents, officers or directors, were engaged in with deliberate, cold,
 6   callous, fraudulent, and intentional manner in order to injure and damage Plaintiff. Such acts
 7   were despicable, and constitute malice, fraud and/or oppression within the meaning of Civil
 8   Code§ 3294. In doing the things herein alleged, Defendant Praxair INC and DOES 1-50 were

 9   guilty of oppression, fraud and malice, and insofar as the things alleged were attributable to

10   employees of Defendant Praxair INC and DOES 1-50, said employees were employed by

11   Defendant Praxair INC and DOES 1-50 with advance knowledge of the unfitness of the
12   employees and they were employed with a conscious disregard for the rights of others; or

13   Defendant Praxair INC and DOES 1-50 authorized or ratified the wrongful conduct; or there was
14   advance knowledge, conscious disregard, authorization, ratification or act of oppression, fraud or

15   malice on the part of an officer, director or managing agent of Defendant Praxair INC and DOES
16   1-50, all entitling Plaintiff to the recovery of exemplary and punitive damages in an amount to be
17   proven at the time of trial.

18                                    1I'HilID CAUSE OF ACTION
19     Retaliation in Vialation ofFair Employment & Housing Act {FEHA) Government Code§
20                                                12940(h)
21                            Against Defendant Praxair INC and DOES 1-5@
22           45.     Plaintiffrealleges and incorporates by reference as though :fiilly set forth herein
23   preceding paragraphs contained in this Complaint.
24           46      At all relevant times, Plaintiff was a qualified individual who is over 40 years' ol
25   and an African American male and was covered under the Fair Employment and Housing Act
26   (FEHA) Government Code§ 12900 et. seq.

27

28



                                                      8
                   Case 3:20-cv-07817-JD Document 1-1 Filed 11/05/20 Page 13 of 22
                                    -~




 1           47.     During his employment, Plaintiff opposed unlawful employment practices of

 2   Defendant Praxair INC and DOES 1-50, within the meaning of the FEHA at Government Code

 3
     sec12940(b) and violations of the California Labor Code by, and without limitation, questioning

     and complaining about violation of California's Labor laws.

 5           48.     At all relevant times, Praxair lNC and DOES 1-50, were aware of Plaintiffs
 6   complaints about Praxair INC and DOES 1-50 unlawful business practices, including
 7
     without limitatio~ bullying, humiliating, mocking, and belittling Plaintiff because of his
 8
     protected status. Praxair INC and DOES 1-50 retaliated against Plaintiffby dischargjng,
 9
     expelling or otherwise discriminating against ~ and such conduct was a substantial motivatin
10
     factor in causing Plaintiff harm.
11
             49.     As a direct, foreseeable and proximate result of the aforementioned wrongful
12
     conduct of Praxair INC and DOES 1-50, Plaintiff has suffered humiliation, emotional
13

14   distress and mental anguish.

15           50.     The above described acts by Praxair INC and DOES 1-50, by and through

16   their managing agents, officers or directors, were engaged in with deliberate, cold, callous,

17   fraudulent, and intentional manner in order to injure and damage Plaintiff. Such acts were
18   despicable, and constitute malice, fraud and/or oppression within the meaning of Civil Code sec

19   3294. In doing the tlrings herein alleged, Praxair INC and DOES 1-50 were guilty of

20   oppressio~ fraud and malice, and insofar as the things alleged were attributable to employees of
21   Praxair INC and DOES 1-50, said employees were employe.d by Praxair INC and DOES
22   1-50 with advance knowledge ofthe unfitness ofthe employees and they were employed with a
23   conscious disregard for the rights of others; or Praxair INC and DOES 1-50 authorized or

24   ratified the wrongful conduct; or there was advance knowledge, conscious disregard,
25   authoriz.ation, ratification or act of oppression, :fraud or malice on the part of an officer, director

26   or managing agent of Praxair INC and DOES 1-50, all entitling Plaintiffto the recovezy of
27   exemplary and punitive damages in an amount to be proven at the time of trial.
28



                                                       9
                  Case 3:20-cv-07817-JD Document 1-1 Filed 11/05/20 Page 14 of 22
                                    -~




                                         FOURTH CAUSE OF ACTION
 1
                     Failure to Prevent Discriminati.on, Harassm ent or Re~liation
 2
                       In Viobttion of Fair Employment & Housilllg Act (FEHA)
 3                                   Government Code 8 12940(k)
 4                        Ag~inst Defendant Praxair INC and DOJES 1-50

 5          51.     Plaintiffrealleges and incorporates by reference as though fully set forth herein all
 6   preceding paragraphs contained in this ComplainL

 7          52.     At all relevant times Plaintiff was a qualified individual who is over-'40 years old,
 8   African American Male, and was covered under the Fair Employment and Housing Act (FEHA).

 9
     Government !Code$ 12900 et. seq.

10          53.      Plaintiff was subjected to discrimination, harassment or retaliation because of her

11   Race and sex/gender.
12          54.     Praxair INC and DOES 1-50, inclusive, failed to take reasonable steps to prevent
13   discrimination, harassment and retaliation, and this failure was a substantial factor in

14   causing Plaintiff harm.

15          55. As a direct, foreseeable and proximate result of the aforementioned wrongful
16   conduct of Praxair INC and DOES 1-50, Plaintiff has suffered humiliation, emotional
17   distress and mental anguish.
18          56.     The above described acts by Praxair INC and DOES 1-50, by and through
19   their managing agents, officers or directors, were engaged in with deliberate, cold, callous,
20   fraudulent, and intentional manner in order to injure and damage Plaintiff. Such acts were
21   despicable, and constitute malice, fraud and/or oppression within the meaning of Civil Code sec

22   3294. In doing the things herein alleged, Praxair INC and DOES 1-50 were guilty of
23   oppression, fraud and malice, and insofar as t he things alleged were attributable to employees of

24   Praxair INC and DOES 1-50, said employees were employed by Praxair INC and DOES
25   1-50 with advance knowledge of the unfitness of the employees and they were employed with a
26   conscious disregard for the rights of others; or Praxair INC and DOE S 1-50 authorized or

27   ratified the wrongful conduct; or there was advance knowledge, conscious disregard,
28



                                                     10
                     Case 3:20-cv-07817-JD Document 1-1 Filed 11/05/20 Page 15 of 22




   1   authorization, ratification or act of oppression, fraud or malice on the part of an officer, director

   2   or managing agent of Praxair lNC and DOES 1-50, all entitling Plaintiff to the recovery of

   3   exemplary and punitive damages in an amount to be proven at the time of trial.
   4                                     FIFTH CAUSE OF ACTION
   5
                              Wrongful Termination in Violation of Public Policy
                               Against Defendant Praxair INC and DOES 1-50
   6

               57.     Plaintiff realleges and incorporates by reference as though fully set forth herein al
   7


   8
       preceding paragraphs contained in this Complaint.

   9           58.     At all times material hereto, Plaintiff is and was a citizen of the State of

 10    California, and employed by Praxair INC and DOES 1-50 in the State of California until

 11    her employment was unlawfully terminated.
 12                    At all times material hereto, Praxair rnc and DOES J -50 termination of Plaintiff
               59.
 13    employment was because of reasons that are against the public policies of the State of California,
 14    including without limitation the following: (1) because of race; (2) because of sex/gender, (3)
 15    because ofhim pursuing his rights under FEHA; and (4) because he opposed and complained
       about illegal conduct by Praxair INC and DOES 1-50.
 16

 17           60.      Praxair INC and DOES 1-50, and each of them, were motivated to terminate

 18    Plaintiff on grounds that violated public policy of the State of California as stated by, without
 19
       limitat;ion, the FEHA (Government Code$ 12900 et. seq.); complaining about illegal conduct
 20
       pursuant to Labor Code$ 1102.5; other applicable California statutes and common law; and
 2l    Plaintiff's constitutional rights under the California Constitution, Article 1, section 8, that
 22    individuals shall not be discriminated or retaliated against in their employment on the basis of
 23
       their race, sex/gender, or complaining to their employer about illegal conduct.
 24
              61.     Plaintiff was wrongfully terminated on or about January 9, 2017.
 25
              62.     As a direct, foreseeable and proximate result of the aforementioned wrongful
 26
       conduct ofPraxair INC and DOES 1-50, Plaintiffhas suffered and continues to sustain
. 27
       substantial losses in eam.ings and other employment benefits, and other consequential economic
 28
       losses, in an amount according to proof at the ti.me of trial.

                                                         11
                  Case 3:20-cv-07817-JD Document 1-1 Filed 11/05/20 Page 16 of 22




 1          63.      As a direct, foreseeable and proximate result of the aforementioned wrongful
 2   conduct of Praxair INC and DOES 1-50, Plaintiff has suffered humiliation, emotional distress

 3   and mental anguish. The above described acts by Praxair INC and DOES 1-50, by and through

 4   their roanagjng agents, officers or directors, were engaged in with deliberate, cold, callous,
 5   fraudulent, and intentional manner in order to injure and damage Plaintiff. Such acts were
 6   despicable, and constitute malice, fraud and/or oppression within the meaning of Civil Code sec
 7   3294. In doing the things herein alleged, Praxair INC and DOES 1-50 were guilty of oppression,
 8
     fraud and malice, and insofar as the things alleged were attributable to employees of

 9   Praxair INC and DOES 1-50, said employees were employed by Praxair INC and DOES

10   1-50 with advance knowledge of the unfitness of the employees and they were employed with a

11   conscious disregard for the rights of others; or Praxair INC and DOES 1-50 authorized or

12   ratified the wrongful conduct; or 1here was advance knowledge, conscious disregar4,

13   authorization, ratification or act of oppression, fraud or malice on the part of an officer, director

14   or managing agent of Praxair INC and DOES 1-50, all entitling Plaintiffto the recovery of

15   exemplary and punitive damages in an amount to be proven at the time of trial.

16
                                      SIXTH CAUSE 01F ACTION

17
                             Retaliation m Violation ofLaboll" Code 8 1102.5

18                          Against DefeJC1dant Praxaiir JINC and DOES 1-50
19          64.     Plaintiff realleges and incorporates by reference as though fully set forth herein
20
     preceding paragraphs contained in this Complaint.
21
            65.     Labor Code$1102.5(b) prohibits employers from ~etaliating or terminating an
22
     employee for disclosing information, or because the employer believes that the employee
23

24   disclosed or may disclose information, to a government or law enforcement agency, to a person

25   with authority over the employee or another employee who has the authority to investigate,
26   discover, or correct the violation or non-compliance regardless of whether disclosing the
27   information is part of the employee's job duties.
28



                                                     12
                  Case 3:20-cv-07817-JD Document 1-1 Filed 11/05/20 Page 17 of 22
                                                              -~




 1          66.   Labor Code$1102.5(c) prohibits employers from retaliating against an employee
 2   for the employee's refusal to participate in an activity that would result in a violation of state or
 3
     federal statute, or a violation of or noncompliance with a local, state or federal rule or regulation.
 4
            67. Praxair INC and DOES 1-50 violated Labor Code secl 102.5 by terminating
 5
     Plaintifi's employment because Plaintiff communicated what he reasonably believes to be
 6
     illegal conduct by Praxair INC and DOES 1-50 employees that was endorsed by
 7

 8   Praxair INC and DOES 1-50.

 9          68.     As a direct, foreseeable and proximate result of the aforementioned wrongful
10
     conduct of Praxair INC and DOES 1-50, Plaintiff has suffered and continues to sustain
11
     substantial losses in earnings and other employment benefits, and other consequential economic ·
12
     losses, in an amount according to proof at the time of trial.
13
            69.     As a direct, foreseeable and proximate result of the aforementioned wrongful
14

15   conduct of Praxair INC and DOES 1-50, Plaintiff has suffered humiliation, emotional

16   distress and mental anguish. The above described acts by Praxair INC and DOES 1-50, by and
17   through their managing agents, officers or directors, were engaged in with deliberate, ~old,

18   callous, fraudulent, and intentional manner in order to injure and damage Plaintiff. Such acts
19   were despicable, and constitute malice, fraud and/or oppression within the meaning of Civil
20   Code sec 3294. In doing the things herein alleged, Pr-ax.air INC and DOES 1-50 were guilty of
21   oppression, fraud and malice, and insofar as the things alleged were attributable to employees of
22   Praxair INC and DOES 1-50, said employees were employed by Praxair !NC and DOES 1-50
23   with advance knowledge ofthe unfitness ofthe employees and they were employed with a

24   conscious disregard for the rights of others; or Praxair INC and DOES 1-50 authorized or
25   ratified the wrongful conduct; or there was advance knowledge, conscious disregard,
26   authorization, ratification or act of oppression, fraud or malice on the part o f an officer, director
27   or managing agent of Praxair INC and DOES 1-50, all entitling Plaintiff to the recovery of
28   exemplary and punitive damages in an amount to be proven a1 the time of trial.


                                                      13
                  Case 3:20-cv-07817-JD Document 1-1 Filed 11/05/20 Page 18 of 22




 1                                  SEVENTH CAUSE OF ACTION

 2                   Unfair Business Practices (Bus. & Prof. Code§ 17200 et. seq.)

 3                          Against Defendant Praxair INC and DOES 1-50
 4          70.     Plaintiff realleges and incorporates by reference as though fully set forth herein
 5   preceding paragraphs contained in this Complaint.

 6          71.     During Plaintiff's employment, Praxair INC and DOES 1-50 engaged in

 7   unlawful conduct, constituting unfair business practices, including but not limited to.J~iling

 8
     communicate deduction of Plaintiffs wages

 9          72.     Praxair INC and DOES 1-50 conduct, as alleged above, constitutes

10   unlawful, unfair, and fraudulent activity prohibited by Business and Professions Code sec 17200

11                                    EIGHT CAUSE OF ACTION
12                                                   Slandier
13                           Against Defendants P2~xair :iNC and DOES 1-5@
14          73.     Plaintiffrealleges and incorporates by reference as though fully set forth herein
15   preceding paragraphs contained in this Complaint.

16          74.     Plaintiff is informed and believes Praxair INC and DOES 1-50, and

11   each of them, by the herein described acts, conspired to, and in fact, did negligently, recklessly,
18   and intentionally caused excessive slander concerning Plaintiff, to other Praxair employees.

19   These false and defamatory statements i.'icluded express and implied: accusations that Plaintiff
20   violated company policies. These and other similar false statements expressly and impliedly

21   stated that Plaintiff was a hostile employee.
22          75.     While the precise dates of slanderous statements are known to Plaintiff, he
23   believes the slanderous statements may have started for the purpose of retaliating against him for
24   his above said complaints about Labor Code violations. These slanderous statements were
25   outrageous, negligent, reckless, intentional, and maliciously made by Praxair INC, and DOES 1-
26   50, and each of them. Plaintiff is informed and believes that the negligent, reckless, and
27
     statements made by Praxair INC and DOES 1-50, and each of them, were and continue to be,
28
     foreseeably stated by Praxair INC and DOES 1-50, their agents and employees, and recipients in

                                                       14
                  Case 3:20-cv-07817-JD Document 1-1 Filed 11/05/20 Page 19 of 22
                                                                            ,,,-....___




 l   the community. Plaintiff hereby seeks damages for these publications and all foreseeable

 2   republications discovered up to the time of

 3          76.     The above complained of statements made by Praxair INC, and DOES 1 -

 4   50, and each of them. were made with hatred and ill will towards Plaintiff and the design and
 s   With intent to injure Plaintiff, Plaintiff's good name, her reputation, employment and
 6   employability. Pra,"{air INC, and DOES 1-50, and each of them, these statements, not with an
 7   intent to protect any interest intended to be protected by any privilege, but with negligence,
 s   recklessness, and/or an intent to injure Plaintiff and ~estroy his reputation. Therefore, no
                                                          i
 9   privilege existed to protect Praxair INC, and DOES :1-50 from liability for any of

10   these aforementioned publications or republications1
                                                          I

11          77.     As a direct, foreseeable and proximate result of the aforementioned wrongful
12   conduct of Praxair INC and DOES 1-50, Plaintiff has suffered humiliation, emotional distress
13   and mental anguish.

14          78.     The above described acts by Praxair INC and DOES 1-50, by and through
15   their managing agents, officers or directors, were engaged in with deliberate, cold, callous,

16   fraudulent, and intentional manner in order to injme and damage Plaintiff. Such acts were

17   despicable, and constitute malice, fraud and/or oppression within the meaning of Civil Code sec

18   3294. In doing the things herein alleged, Praxair INC and DOES 1-50 were guilty-of oppression,
       I

19   fraud and malice, and insofar as the things alleged were attributable to employees of

20   Praxair TNC and DOES 1~50, said employees were employed by Praxair INC and DOES

21   1-50 with advance lmowledge of the unfitness ofthe employees and they were employed with a

22   conscious disregard for the rights of others; or Praxair INC and DOES 1-50 authorized or

23   ratified the wrongful conduct; or there was advance knowledge, conscious 'disregard,

24   authorizatio~ ratification or act of oppression, fraud or malice on the part of an officer, director
2s   or managing agent of Praxair INC and DOES 1-50, all entitling Plamtiffto the recovery of
26   exemplary and punitive damages in an amount to be proven at the time of trial.

27

28



                                                     15
                    Case 3:20-cv-07817-JD Document 1-1 Filed 11/05/20 Page 20 of 22
                                   '~   -
                                                                              -~



. 1                                         NINTH CAUSE OF ACTION

 2
                    Labor Code Violations Pursuant to the Private Attorney GeneraPs Act

 3                                          Labor Code sec. 1699 et. Seq.

 4                              Against Defendant Praxair INC and Does 1-50

 s            79.      Plaintiffrealleges and incorporates by reference as though fully set forth herein all
 6    preceding paragraphs contained in this Complaint
 1            80.      Labor Code§ 1102.S(b) prohibits employers from retaliating or terminating an
 a    employee for disclosing information, or because the employer believes that the employee

 9    disclosed or may disclose information, to a government or law enforcement agency, to a person

10    with authority over the employee or another employee who has the authority to investigate,

11    discover, or correct the violation or non-compliance regardless of whether disclosing the

12
      information is part of the employee's job duties.

13
              81.      Labor Code§ 1102.S(c) prohibits employers from retaliating against an employee

14    for the employee's refusal to participate in an activity that would result in a violation of state or

15    federal statute, or a violation of or noncompliance with a local, state, or federal rule or

16    regulation.

17            82.     Praxair INC and DOES 1-50 violated Labor Code § 1102.5 by terminating

18    Plaintiff's employment because Plaintiff communicated what be reasonably believes to be illegal

19    conduct by Praxair INC and DOES 1-50 employees that was endorsed by Praxair INC and

20    DOES 1-50.

21            83.     Pursuant to Labor Code § 2699 et. seq. Plaintiff. on behalf of him.self and other

22    similarly aggrieved employees, seeks to recover civil penalties, as otherwise provided by statute,
23    for which Praxair INC and DOES 1-50 are liable as a result of their violations of the above

24    mentioned Labor Code sections in an amount to be proven at trial.
2s           84.      As a direct, foreseeable and proximate result ofthe aforementioned wr<>ngful

26    conduct of Praxair INC and DOES 1-50, Plaintiff has suffered and continues to sustain
27    substantial losses in earnings and other employment benefits, and other consequential economic
2a    losses, in an amount according to proof at the time of trial.


                                                         16
                   Case 3:20-cv-07817-JD Document 1-1 Filed 11/05/20 Page 21 of 22
                                                               !'--.




 1           85.     As a direct, foreseeable and proximate result of the aforementioned wrongful
 2   conduct of Praxair INC and DOES 1-50, Plaintiff has suflered humiliation, emotional distress
 ~   and mental and physical pain and anguish, all to his damage in an amount according to proof at

 4   the time of trial.

 5           86.     The above described acts by Praxair INC and DOES 1-50, by and through their

 6
     managing agents, officers or directors, were engaged in with deliberate, cold, callous, fraudulent,

 7
     and intentional manner in order to injure and damage Plaintiff. Such acts were despicable, and
     constitute malice, :fraud and/or oppression within the meaning of Civil Code § 3294. In doing the
 8
     things herein alleged, Praxair INC and DOES 1-50 were guilty of oppression, fraud and malice,
 9
     and insofar as the things alleged were attributable to employees of Praxair INC and DOES 1-50,
10
     said employees were employed by Praxair INC and DOES l-50 with advance knowledge of the
11
     unfitness of the employees and they were employed with a conscious disregard for the rights of
12
     others; or Praxair INC and DOES 1-50 authorized or ratified the wrongful conduct; or there was
13
     advance knowledge, conscious disregard, authorization, ratification or act of oppression, fraud or
14
     malice on the part of an officer, director or managing agent of Praxair INC and DOES 1-50, all
15
     entitling Plaintiff to the recovery of exemplary and punitive damages in an amount to be proven
16
     at the time of trial.
17

18

19

20



22

23

24

25

26

27

28



                                                    17
                   Case 3:20-cv-07817-JD Document 1-1 Filed 11/05/20 Page 22 of 22
                                _,,---....__                   -~




                                         PRAYER FOR RELIEF
 l

 2
     WHEREFORE, Plaintiff respectfully prays for judgment in her favor and against Defendants,

 3
     and each of them as follows:

 4          1.      That Plaintiff be awarded general damages according to proof;

 5          2.     . For a declaration and Order thereon that Defendants may also be aware of its
 6   obligations under the law to not engage in discriminatory practices cu1d violate the law as it

 7
     relates to California's Fair Employment and Housing Act;

 8          3.       For any and all injunctive relief this court deems necessary in order to effectuate

 9   Defendants' compliance with California's Fair Employment and Housing Act;
10          4.       For an order enjoining Defendants from continuing to engage in the
11   aforementioned unlawful business practices in violation of California's Fair Employment and
12
     Housing Act;
13
            5.       For any and all injunctive relief this court deems necessary pursuant to Business
14   & Professions Code § 17203;
15          6.       That Defendants be ordered and enjoined to pay restitution to Plaintiff, due to
16   Defendants' unlawful, unfair and fraudulent activities. pursuant to Business and Professions
17   Code g$ 17200 - 17205;
18          7.       That Defendants further be enjoined to cease and desist from unlawful activities
19   in violation ofBusiness and Professions Code 8 17200 et. seq.;
20
            8.       That Plaintiffbe awarded such other and further relief as this Court may deem jus
21   and proper.
22
                                       JURY TRIAL DEMANDED
23          Plaintiff, TROY KING, hereby demands a trial by jury.
24

25   DA1ED: August 7, 2020                                           t
                                                      ~             I
26
                                                       '
                                                            ,~·r-7
                                                              ..
27                                                        i{oy Kfug
28                                                        PLAINTIFF IN PRO PER


                                                     18
